Citation Nr: 1231160	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  05-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a disorder characterized by chronic fatigue, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to January 1986, and from November 1990 to April 1991.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Marine Corps Reserves between 1985 and 1991.  The Veteran served in the Southwest Asia theater of operations from January 1, 1991 to April 6, 1991.

This appeal to the Board of Veterans' Appeals (Board) initially arose from March and May 2004 rating decisions, in which, the RO, in pertinent part, denied the Veteran's claims for service connection for left elbow epicondylitis and for a disability claimed as chronic fatigue as due to undiagnosed illness.

In a November 2008 decision, the Board, in pertinent part, determined that new and material evidence had been received to the reopen claim for service connection for a left elbow injury, and remanded all of the claims listed on the title page for additional notice and development.

This matter was before the Board again in March 2011.  At that time, the Board, in pertinent part, remanded the claims again for additional development.

In a June 2012 rating decision, the Appeals Management Center (AMC) granted service connection for headaches.  That decision was a full grant of the Veteran's claim for service connection, which had been on appeal with the above referenced claims.  The Veteran has not filed a notice of disagreement (NOD) with regards to the June 2012 rating decision.  The Board notes, however, that the Veteran's representative stated in the June 2012 VA Form 646 that the issues on appeal were the above listed service connection claims.  In the July 2012 written brief presentation, the Veteran's representative listed the issue of an "Evaluation in Excess of 10% for Migraine Headaches" as one of the issues on appeal.  As that statement did not express disagreement with a specific determination of the agency of original jurisdiction (AOJ) and was not filed with the AOJ but with the Board, the Board finds such a statement to not be a notice of disagreement with the June 2012 rating decision.  38 U.S.C.A. § 7105.  Additionally, the VA Form 646 filed by the Veteran's representative only listed the left elbow disability and chronic fatigue as the issues on appeal.  As a consequence, the issue of an increased rating for headaches is not before the Board for appellate review. Moreover, the Board notes that the appellant's representative proffered no argument concerning that issue.  
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the evidence of record shows that the Veteran has residuals of an injury to the left elbow related to his active duty service.  

2.  The evidence of record is against a finding that the Veteran has disorder characterized by chronic fatigue is related to his active duty service, to include as due to undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for residuals of an injury to the left elbow have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for the establishment of service connection for a disorder characterized by chronic fatigue, including as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
With regard to the claims for service connection, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, VA satisfied the VCAA duty to notify by way of letters sent to the Veteran, including in August 2010 that fully addressed all of the notice elements.  Through the letter, VA informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  VA also informed the Veteran that service connection can be awarded on a secondary basis, when a disorder is either caused or aggravated by a service-connected disability, in a December 2008 letter.

The August 2010 letter also included notice with respect to the Dingess requirements.  The letter included notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision; however, as the Veteran's claims have been readjudicated by an April 2012 supplemental statement of the case.  Any timing error was cured by the readjudication of the claims.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has a duty to assist the Veteran in developing his claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent VA medical records.  The Veteran has also submitted private medical records, including those requested in November 2008 and March 2011 Board Remands.  The RO/AMC has also associated the Veteran's VA medical records with the claims file, as requested in the prior Board Remands.  The RO/AMC has also provided the secondary service connection notice requested in the November 2008 Board Remand.  Furthermore, the Veteran received VA examinations, most recently in May 2011, in reference to the current claims, as directed by the Board Remands.  The VA examinations provided specific medical opinions pertinent to the issues on appeal and findings sufficient to make a decision.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

To show a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."   Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome. 38 C.F.R. § 3.317(a)(2)(i). 

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. 
§ 3.317(a)(3). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic. The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

Entitlement to Service Connection for a Left Elbow Disorder, 
to include as due to Undiagnosed Illness

The Veteran contends that he injured his left elbow in service, after diving into a fox hole while in combat.  

In the case of a veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. 38 U.S.C.A. § 1154(b). So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b). The phrase "engaged in combat with the enemy" requires that the Veteran have personally taken part in a fight or encounter with a military foe or hostile unit of instrumentality. The phrase does not apply to veterans who merely served in a general "combat area" or "combat zone, but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required. Stated differently, evidence of a current disability and a nexus to service is still required. Wade v. West, 11 Vet. App. 302, 306 (1998) (citing Collette v. Brown, 82 F.3d 389 (1996)). 

In the present case, the record does not clearly indicate whether the Veteran engaged in combat with the enemy.  The Veteran's DD 214 documents that he served with the United States Marine Corps and was recalled to active duty in November 1990.  The document also shows that the Veteran received awards for service in Southwest Asia and that his primary specialty at that time was as a rifleman.  Given the above evidence, in conjunction with the Veteran's report of an elbow injury in combat and giving the Veteran the benefit of the doubt, the Board accepts the Veteran's report of injury to the elbow while engaged in combat with the enemy.  

The service treatment records, however, do not document any reports of treatment for the left elbow.  In a March 1991 service treatment record, an examiner diagnosed the Veteran with right elbow lateral epicondylitis, due to heavy lifting.  

Following the Veteran's April 1991 separation from service, the Veteran received a general VA examination in November 1995.  At that time, the Veteran reported a left elbow injury from jumping into a fox hole.  The VA examiner found the Veteran to have no symptoms of the left elbow, and to have no tenderness or deformity of the elbow.  The examiner found the Veteran to have no defect of the left elbow.

The VA medical records generally show that the Veteran occasionally complained of mild joint pain, as in his September 2003 record.  Those records, however, do not indicate specific complaints to the left elbow.

The Veteran received another VA examination in April 2004.  The Veteran reported a tendonitis-type pain, that pain increased with range of motion and prolonged use, and that the pain was persistent and did not migrate. The VA examiner found the Veteran to have left elbow epicondylitis and residuals.  

The Veteran received another VA examination in June 2009, which included a claims file review.  The examiner noted that the Veteran had a full range of motion and did not complain of discomfort.  The VA examiner did not address the question of whether the Veteran had left elbow joint pain attributable to a known clinical diagnosis.   

The Veteran received a VA medical opinion in September 2010, which included a review of the claims file but not a physical examination.  That physician noted that the Veteran's left elbow condition had been referenced in the claims file as lateral epicondylitis, but that specific residuals or associated physical findings in confirmation of that condition were not noted on the 2009 examination.  The VA examiner noted that x-rays from 1995 were negative for arthritis.

The September 2010 VA examiner then explained that a left elbow disorder was 
not a result of undiagnosed illness, a specific exposure to environmental conditions encountered during the service in Southwest Asia, or due to the Veteran's service connected diarrhea/intestinal bleeding.  The VA examiner found the left elbow problem to not be characterized as chronic given the above considerations, and found no evidence of a relationship to any events other than the incident described by the Veteran when he jumped into a foxhole during Desert Storm.  

The Veteran received another VA examination in May 2011, which included a review of the claims file and was performed by the same examiner that provided the September 2010 VA medical opinion.  The Veteran reported that his left elbow "popped" from jumping in a hole while deployed and that a physician subsequently popped it back in and returned him to full duty.  He denied having a prior history of problems with the left elbow.  He further reported that he currently has intermittent aching presently, particularly with overuse, such as when using a weed eater at home.  The Veteran reported that he had an intermittent disorder with remissions.  

The May 2011 VA examiner noted a finding of "tenderness" along the medial epicondyle of a slight degree and that x-ray findings were for a normal bony left elbow.  The examiner determined that there was no diagnosis for the left elbow in light of the negative x-ray and physical examination findings.  

As previously noted, the Board has given the Veteran the benefit of the doubt as to his report of a left elbow injury in service, from jumping into a fox hole.  

Given that the Veteran attributes his currently claimed left elbow disorder due to that incident, and since the September 2010 VA examiner has essentially attributed any left elbow disorder to that in-service injury, the Veteran cannot be presumed to have an elbow disorder due to an undiagnosed illness.  There is affirmative evidence that the disability was caused by a physical injury in service and the Veteran has been diagnosed with a known clinical diagnosis for the elbow following service.  

However, the record does indicate that the Veteran received a left elbow injury in service.  The Veteran has reported intermittent left elbow pain from that time in service to the present.  The VA examinations have also intermittently found the Veteran to have some symptoms of elbow pain, and the April 2004 VA examiner found the Veteran to have left elbow epicondylitis and residuals.  The May 2011 VA examiner also observed the Veteran to have some tenderness at the elbow, and in his September 2010 medical opinion indicated a relationship between the Veteran's left elbow and his in-service injury.

Giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for residuals of a left elbow injury.  

Entitlement to Service Connection for a Disorder Characterized by
 Chronic Fatigue, to include as due to Undiagnosed Illness

The Veteran contends that he has had chronic fatigue since returning from Gulf War service.  

The Veteran's service treatment records do no document any complaints of, or treatment for, fatigue.

Following his April 1991 release from active duty, the Veteran received a general VA examination in November 1995.  At that time, he complained of intermittent diarrhea and intestinal bleeding, soreness in the knees and headaches.  He reported that he otherwise considered himself in robust, good health.  

Private medical records, such as a January 2003 operative report from Dr. D.L.W., document that the Veteran received treatment for chronic recurrent sinusitis, deviated nasal septum and turbinate hypertrophy.  The Veteran received a nasal septoplasty in January 2003.

In September 2003, the Veteran received a history and physical evaluation in conjunction with treatment at the VA medical center (VAMC).  At that time, the Veteran complained of fatigue.  The examiner noted that the Veteran had Gulf War Syndrome and noted that chronic diarrhea and chronic lower gastrointestinal bleed were associated with that disorder.

The Veteran received a VA examination for chronic fatigue syndrome in April 2004.  The Veteran complained of excessive daytime sleepiness and being unable to stay awake, which he first noticed in 1994 to 1995.  He also reported that in highway patrol school he never got back into shape from what he had been in the Marines, due to his fatigue.  He also noted having unsatisfying sleep and talking in his sleep, but no witnessed apnea.  He was also overweight to 235 pounds in the recent past, and also reported insomnia before one in the morning, awaking several times during the night and difficulty returning to sleep.  He further reported confusion upon awakening and being told by his wife that he looked as though he did not know where he was.  

The April 2004 examiner noted that the Veteran reported previously breaking his nose eight to nine times, a septoplasty in 2003, and recurrent sinus infections four to five times in the past year that independently resolve.  The examiner noted that VA medical records noted a history of sinus trouble and possible seasonal allergies treated with Singulair and Rhinocort.  The Veteran also reported being very dyspneic with the slightest exercise and that he would begin to wheeze; he did not have the wind to chase down criminals on the road any more.  He reported getting out of breath and feeling like he would vomit.    

The April 2004 VA examiner found the Veteran's combined symptoms to not be consistent with chronic fatigue syndrome.  The examiner found the Veteran's history to point more to a sleep hypopnea or apnea, and noted that sleep hypopnea or apnea can cause extraordinary fatigue such as that complained of by the Veteran.  The examiner found his symptoms to be more consistent with such a diagnosis.  The examiner further noted that exacerbating the hypopnea would be a history of sinusitis and septoplasty, which may or may not have relieved his symptoms given that he has recurrent sinus infections that go untreated.

In an April 2004 letter Dr. D.L.W. provided a statement regarding the possibility of the Veteran having sleep apnea.  Dr. D.L.W. noted that the Veteran reported no trouble with inappropriate somnolence and being able to drive his car at night without difficulty.  The Veteran also reported no excess fatigue or loss of energy and waking in the morning refreshed.  The Veteran further claimed that he believed he was sleeping well and that snoring and apnea were not observed by his wife.  

Dr. D.L.W. further noted that the Veteran was quite active physically, maintained an active lifestyle, and that his only recent health complaints had been bouts of hematochezia with negative colonoscopies and biopsies.  Dr. D.L.W. found that the Veteran was very muscular and well developed and normocephalic.  Dr. D.L.W. opined that the Veteran did not demonstrate the symptom complex or anatomic disposition to sleep apnea.  

Private medical records from Wellspring Family Practice also generally found the Veteran to be negative for dyspnea and sleep disturbances, as in a September 2008 record.  In an August 2008 record, however, the Veteran reported dyspnea occasionally with exertion.  In a March 2009 report, the Veteran complained of sore throat, chest congestion, cough, malaise and fatigue.  At that time, the private medical provider noted that the Veteran was negative for dyspnea and sleep disturbances.  The private medical provider diagnosed the Veteran with sore throat and allergies.

The Veteran received a Gulf War VA examination in June 2009, which included a claims file review.  At that time, the Veteran denied a history of dyspnea and fatigue.  He also denied a history of apnea and sleep impairment.  

The June 2009 VA examiner found the Veteran to be vague as to any fatigue.  The Veteran reported being unable to run more than two miles without becoming tired.  The examiner, however, found the Veteran to be physically fit and muscular.  The Veteran also reported no trouble sleeping even when working irregular shifts as a State Trooper.    

The June 2009 VA examiner noted complaints made while on active duty in the Persian Gulf, but found his chronic fatigue syndrome symptoms to be vague and that the Veteran was able to function as a state trooper.  The examiner found that it would be mere speculation to say that his complaints are related to and aggravated by his period of service. 

The Veteran received a VA medical opinion in September 2010, which included a claims file review but not a physical exam.  That VA examiner noted that the Veteran's fatigue-like symptoms had a partially explained etiology, including a history of chronic sinusitis.  The VA examiner noted that chronic/recurring sinusitis is an accepted cause of excessive fatigue according to the current medical literature.  The VA examiner further noted that the April 2004 VA examiner noted ongoing sleep problems and that although the Veteran's private medical provider Dr. D.L.W. discounted sleep apnea, it was possible that the Veteran may have or have had some other condition affecting his sleep quality that would cause or contribute to excessive fatigue.  Given those considerations, the September 2010 VA examiner found that it was less likely as not that the fatigue-like symptoms would have been due to a specific event occurring during the Veteran's Southwest Asia service or his service connected diarrhea/intestinal bleeding and there was no conclusive evidence that there was any aggravation of fatigue due to Southwest Asia service.  The VA examiner further found that given the "vague" description of fatigue referenced in the prior VA examination, the Veteran's problem could not be characterized as chronic and appeared to have it onset prior to the Veteran's last period of active service.

The Veteran also received a May 2011 VA examination, by the September 2010 VA medical opinion provider, which included a physical examination and a review of the claims file.  At that time, the Veteran reported that his chronic fatigue started in 1993 to 1994 and that he noticed it during highway patrol school; he had difficulty "keeping up" in both physical and mental activities.  The Veteran also reported that he felt improved in both areas after a period way from his usual routine, such as after vacation.  He claimed his fatigue was intermittent with remissions.

The May 2011 VA examination report documented that the Veteran denied having debilitating fatigue or fatigue lasting 24 hours or longer after exercise.  The Veteran reported that his routine daily activities were restricted by 30 percent due to the fatigue.  He specifically noted that his activities at the end of the day were limited, especially those requiring moderate or greater activities.  He also denied a history of sleep disturbance.   

The VA examiner noted that the Veteran was a state trooper, full employed at his current job for the past 10 to 20 years and had not lost any time from work during the last 12 month period.  

The May 2011 VA examiner found the Veteran did not meet the criteria for a diagnosis for chronic fatigue syndrome.  The VA examiner also found that the Veteran's fatigue was not so severe as to reduce or impair his average daily activity below 50 percent of his pre-illness activity level for a period of six months.  

The May 2011 VA examiner also found the fatigue symptoms to be subjective and not quantifiable.  The VA examiner noted that the Veteran stated that his fatigue symptoms did not begin until over a year following his active duty (during his highway patrolman training), other than a reference to fatigue prior to his active duty in September 1990 (for which he received a diagnosis of viral syndrome).

The more recent VA medical records document that the Veteran denied having fatigue, such as in a November 2010 and December 2011 VA history and physical notes.  The Veteran also reported that he was able to perform activities of daily living well at those times.  

The Board notes that the September 2010 VA medical opinion provider appeared to indicate that the Veteran's fatigue pre-existed his last period of active duty service.  A veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In the present case, clear and unmistakable evidence is not of record to indicate that the Veteran was not of sound condition at the time he entered active duty service.  As such, the Veteran is presumed to have been in sound condition prior to his active duty.

For VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, of physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a. 

The medical evidence does not establish that the Veteran has been diagnosed with chronic fatigue syndrome in accordance with the provisions of 38 C.F.R. § 4.88(a).  Furthermore, although he has received several VA examinations, none of the VA examiners diagnosed him with chronic fatigue syndrome.  Indeed, in the most recent May 2011 VA examination, the VA examiner specifically found that the Veteran did not meet the criteria for a diagnosis for chronic fatigue syndrome.  Additionally, none of the medical evidence of record documents that the Veteran has ever received a diagnosis of chronic fatigue syndrome.  

Although the Veteran does not have a diagnosis of chronic fatigue syndrome, the Veteran also contends that he has chronic fatigue due to an undiagnosed illness.  He essentially contends that service connection is warranted under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  

In Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004), the Court of Appeals for Veterans Claims (the Court) found that service connection under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 could be established for a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in 38 C.F.R. § 3.317(b); (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2006; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a).

 "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).

Additionally, under 38 C.F.R. § 3.317(b), signs or symptoms of undiagnosed illness and medically unexplained chronic multisymptom illnesses include fatigue.  

Furthermore, although 38 C.F.R. § 3.317(a)(1)(i) lists the date of December 31, 2011 as the cutoff date for manifesting such a disability, that date has recently been changed to December 31, 2016.  See Extension of Statutory Period for Compensation for Certain Disabilities Due to Undiagnosed Illnesses and Medically Unexplained Chronic Multi-Symptom Illnesses, 76 Fed. Reg. 81,834-81,836 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)).

The medical evidence of record does not show that medical examiners have found the Veteran to have objective evidence of chronic fatigue.  The June 2009 VA examiner found the Veteran to be vague as to any fatigue.  Furthermore, the May 2011 VA examiner specifically found the fatigue symptoms to be subjective and not quantifiable.  

Although there is no objective evidence perceptible to an examining physician as to chronic fatigue, a claim could alternatively be supported by non-medical indicators that are capable of independent verification.

There is no official definition of non-medical indicators that are capable of independent verification.  However, in promulgating 38 C.F.R. § 3.317, VA noted examples that it would consider non-medical indications that can be independently observed or verified, such as time lost from work, evidence that a veteran has sought medical treatment for his or her symptoms, evidence affirming changes in the Veteran's appearance, physical abilities, and mental or emotional attitude.  VA also indicated that it would consider lay statements from individuals who establish that they are able from personal experience to make their observations.  Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 6,663 (Feb. 3, 1995).  

No non-medical indications of chronic fatigue are of record, other than the Veteran's lay statements and the August 2010 statement of his wife.  The Board notes that although the Veteran has claimed in VA examinations that he noticed his fatigue while in highway patrol school, the record appears to indicate that it did not keep him from completing that program.  The May 2011 VA examiner specifically noted that the Veteran was a state trooper, had been full employed at his current job for the past 10 to 20 years and had not lost any time from work during the last 12 month period.  The Board finds such a work history to be inconsistent with the Veteran's reports of chronic fatigue and that such evidence cannot be used for independent verification of chronic fatigue.

Additionally, the first complaints of chronic fatigue to medical providers made by the Veteran following his April 1991 discharge from service were not until a September 2003 VA medical record.  At that time, the examiner did not diagnose the Veteran with fatigue.  Subsequent VA medical records do not note requests for treatment for fatigue.  Indeed, the more recent November 2010 and December 2011VA medical records included actual denials of fatigue.  The VA medical records do not indicate that the Veteran pursued continued treatment for fatigue.  As such, those records cannot be used for independent verification of chronic fatigue.

Similarly, the only record of a complaint of fatigue to a private medical provider was made in March 2009.  At that time, his Wellspring Family Practice medical provider noted that the Veteran complained of a sore throat, chest congestion, cough, malaise and fatigue.  The medical provider diagnosed him with a sore throat and allergies.  No other treatment for fatigue is of record in regards to his private medical records.  Thus, those records also fail to provide independent verification.

The only non-medical indications of chronic fatigue of record are from lay statements from the Veteran and his spouse.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and competency, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board finds the record to be full of inconsistencies as to the Veteran's complaints of chronic fatigue.  

The Board initially notes that the Veteran has repeatedly altered his contention of when his chronic fatigue started.  In his February 2005 notice of disagreement, he reported that his chronic fatigue has existed since returning from the Gulf War in 1991.   In the April 2004 VA examination he reported that he noticed it in 1994 to 1995.  In his May 2011 VA examination he reported it started in 1993 to 1994.  

In addition to the inconsistencies between the Veteran's reports of first noticing fatigue, the Board also notes that the Veteran filed his first claim with VA in August 1995, well after his April 1991 separation in service and after he claims he first noticed having chronic fatigue.  In August 1995, he did not make any complaints of fatigue, though he was actively pursuing benefits from VA.  Indeed, during his November 1995 VA examination he claimed to be in "robust, good health" other than his claimed disorders of intermittent diarrhea and intestinal bleeding, some soreness in the knees and some headaches.  

During the April 2004 VA examination, the Veteran complained of excessive daytime sleepiness and being unable to stay awake, since 1994 to 1995.  He also reported having insomnia, unsatisfying sleep, talking in his sleep and waking up in a confused state.

In his February 2005 notice of disagreement, the Veteran claimed that during the April 2004 VA examination he had worked until 3:00 am that morning and that was the reason for his constant fatigue.  He then reported "I SLEEP VERY WELL AND SOUND" and do not have sleep hypopnea.  

Even if the Board were to take the Veteran's February 2005 statement to mean that the Veteran was unusually fatigued at the April 2004 VA examination and that was why he was fatigued at the examination, the record is still inconsistent as to the Veteran's reports of his quality of sleep.  There is inconsistency between the April 2004 reports of insomnia, unsatisfying sleep, talking in his sleep and waking up in a confused state and his later reports of sleeping very well and sound.  

Furthermore, the Veteran's complaints to VA as to the symptoms of his chronic fatigue are in great contrast to his report to Dr. D.L.W. in April 2004.  Dr. D.L.W. specifically noted that the Veteran reported no trouble with inappropriate somnolence and being able to drive his car at night without difficulty.  Indeed, Dr. D.L.W. noted that the Veteran also reported "no excess fatigue or loss of energy" and waking in the morning refreshed.  The Veteran specifically denied having fatigue or loss of energy to Dr. D.L.W.  Such denials are in direct contrast to his current claim for service connection for chronic fatigue.

Moreover, during the April 2004 VA examination the Veteran complained of being dyspneic with the slightest exercise and beginning to wheeze.  In contrast, Dr. D.L.W. noted that the Veteran was quite active physically, maintained an active lifestyle and that his only recent health complaints had been bouts of hematochezia with negative colonoscopies and biopsies.

Additionally, subsequent VA examiners consistently noted that the Veteran was vague in his reports of fatigue.  

Given the numerous inconsistencies in the Veteran's reports of when his symptoms began, the kinds of symptoms he has, and generally the repeated inconsistency of his statements to both VA and private medical providers, the Board finds the Veteran to not be credible in his assertions.  
	
In an August 2010 statement, the Veteran's wife reported that the Veteran has complained of fatigue since service and indicated that the Veteran had fatigue associated with having diarrhea with almost every meal.  The Veteran wife appears to be associating his reported fatigue with the Veteran's already service-connected diarrhea and intestinal bleeding.  The Veteran's diarrhea and intestinal bleeding is rated under 38 C.F.R. § 4.114, Diagnostic Code 5323 for colitis, which contemplates symptoms such as malnutrition, anemia and general debility.  Such symptoms described by the spouse thus are already contemplated by the Veteran's already service-connected disability with a known clinical diagnosis.  

The documentation, including prior medical records and the Veteran's original claim for benefits, noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with a claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board finds that there are no credible non-medical indications of chronic fatigue of record to support the Veteran's claim.

Furthermore, even if, for the sake of argument, the Board were to assume that there were credible, non-medical indications of chronic fatigue of record, the Veteran's claim would still fail.  The Veteran also does not meet the requirement that his claimed disorder manifest to a degree of 10 percent or more, prior to December 31, 2016.

As previously noted, the Veteran has been inconsistent in his reports of exactly when the disorder manifested, but before December 31, 2016 has been established.  

Chronic fatigue syndrome is rated under 38 C.F.R. § 4.88c, Diagnostic Code 6354.  In order to meet the criteria for a 10 percent disability rating, the Veteran's chronic fatigue syndrome must wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms controlled by continuous medication.  A note for that section indicates that the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  

The record clearly indicates that the Veteran is not incapacitated to the point of requiring bed rest and does not receive treatment by a physician.  During the May 2011 VA examination, the Veteran denied having debilitating fatigue or fatigue lasting 24 hours or longer after exercise.  He reported that his routine daily activities were only restricted by 30 percent due to the fatigue.  The VA examiner also noted that Veteran was a state trooper, full employed at his current job for the past 10 to 20 years and had not lost any time from work during the last 12 month period.  

Indeed, the May 2011 VA examiner specifically found that the Veteran's fatigue was not so severe as to reduce or impair his average daily activity below 50 percent of his pre-illness activity level for a period of six months.  The later VA medical records also similarly noted that the Veteran reported that he was able to perform activities of daily living well, similarly indicating that he did not have debilitating fatigue.  The record thus clearly shows that the Veteran does not meet the criteria for a disability rating of 10 percent for chronic fatigue.

The Board also notes that the September 2010 VA medical opinion provider noted that the Veteran has a long history of chronic sinusitis and that chronic/recurring sinusitis is an accepted cause of excessive fatigue according to the current medical literature.  The September 2010 VA medical opinion provider then noted that even if the Veteran does not have sleep apnea it is plausible that he may have some other condition affecting his sleep quality that would cause or contribute to excessive fatigue.  The March 2009 Wellspring Family Practice medical provider similarly attributed the Veteran's complaint of malaise and fatigue at that time to his allergies.  Medical evidence thus relates the Veteran's claimed fatigue to a known clinical diagnosis.  Although there is no consensus as to clinical diagnosis, as outlined in the rest of this decision, the Veteran's claim fails to meet all the criteria necessary for service connection.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for service connection for a disorder characterized by chronic fatigue, to include as due to undiagnosed illness, is denied. 


ORDER

Service connection for residuals of a left elbow injury is granted.

Service connection for a disorder characterized by chronic fatigue, to include as due to undiagnosed illness, is denied.



____________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


